        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 1 of 28




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 VANCE EVERETT THUMM,
                                                Case No. 1:19-cv-00389-DCN
                      Petitioner,
                                                MEMORANDUM DECISION AND
        v.                                      ORDER

 JOSH TEWALT, IDOC Director,

                      Respondent.


       Pending before the Court is a Petition for Writ of Habeas Corpus filed by Idaho state

prisoner Vance Everett Thumm, challenging Petitioner’s state court conviction. See Dkt.

1. Respondent has filed a Motion for Partial Summary Dismissal, which is now ripe for

adjudication. See Dkt. 20.

       The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by Respondent. Dkt. 21; see Fed. R. Evid. 201(b);

Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006).

       Having carefully reviewed the record, including the state court record, the Court

finds that oral argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the

Court enters the following Order granting Respondent’s Motion and dismissing the

following claims with prejudice: Claims 1, 2, 4(b), 7(a), 7(b), 7(e), 8(b), 10, 11(a), and 12.

                                     BACKGROUND

       The facts underlying Petitioner’s conviction are set forth clearly and accurately in


MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 2 of 28




State v. Thumm, 285 P.3d 348 (Idaho Ct. App. 2012). The facts will not be repeated here

except as necessary to explain the Court’s decision.

       Following a jury trial in the Fourth Judicial District Court in Ada County, Idaho,

Petitioner was convicted of aggravated battery, along with a persistent violator

enhancement. Id. at 351. The conviction stemmed from the beating and stabbing of Devin

Ohls in a motel room by multiple attackers. Specifically, Petitioner had “attacked Ohls,

striking him with a closed fist several times in the head,” and another assailant, Frankie

Hughes, had “kicked Ohls and stabbed him in the buttock.” Id. at 350–51. Yet another

assailant, Chris Smith, pleaded guilty “to stabbing Ohls during the altercation.” Id. at 354.

       Petitioner was sentenced to a unified term of forty years in prison with fifteen years

fixed. The Idaho Court of Appeals affirmed the conviction, and the Idaho Supreme Court

denied review. Id. at 360; State’s Lodging B-8.

       Petitioner then filed a state post-conviction petition. The state district court

summarily dismissed the petition. State’s Lodging C-1 at 348–93. The Idaho Supreme

Court retained the case and affirmed. That court denied Petitioner’s petition for rehearing

but issued a substitute opinion that did not change the result. See Thumm v. State, 447 P.3d

853 (Idaho Aug. 22, 2019), withdrawing and superseding Thumm v. State, 2019 WL

848061 (Idaho Feb. 22, 2019); State’s Lodging D-9.

       In the instant federal habeas corpus petition, Petitioner asserts the following claims:

       Claim 1:      “The district court committed reversible error by denying motion for
                     mistrial after one of the states [sic] witnesses referenced [Petitioner’s]
                     alleged gang affiliation.” Dkt. 1 at 6.




MEMORANDUM DECISION AND ORDER - 2
     Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 3 of 28




    Claim 2:   “The district court committed reversible error in concluding that if the
               defense called Chris Smith to testify then the state would be permitted
               to impeach his testimony with information that both [Petitioner] and
               Mr. Smith are alleged gang members from different gangs.” Id. at 7.

    Claim 3:   “[Petitioner’s] due process rights were violated when the state
               introduced evidence that he invoked his fifth amendment rights to
               infer guilt during case in chief and closing argument.” Id. at 8.

    Claim 4:   “[Petitioner] was denied his constitutional right to a fair trial due to
               the serious and relentless acts of prosecutorial misconduct,” in the
               following respects: (a) “appeal[ing] to jury’s passions and
               prejudices”; (b) “misstat[ing] the reasonable doubt standard”; and
               (c) “elicit[ing] evidence that [Petitioner] invoked his fifth amendment
               rights to infer his guilt.” Id. at 9.

    Claim 5:   Cumulative error based on the errors identified in Claims 1 through 4.
               Id. at 10. The Court agrees with Respondent that Claim 5 should be
               construed as cumulative error based on the claims Petitioner raised on
               direct appeal.

    Claim 6:   Ineffective assistance of counsel in the following respects: (a) trial
               counsel’s conduct “regarding joinder of the trial with co-defendants”;
               (b) trial counsel’s “failure to object to the hearsay statements of
               [Petitioner’s] co-defendant being introduced in [Petitioner’s] trial”;
               and (c) appellate counsel’s failure “to raise this issue as fundamental
               error on direct appeal.” Id. at 11.

    Claim 7:   Ineffective assistance of trial counsel, based on “lack of preparation,”
               in the following respects: (a) late disclosure of defense witnesses;
               (b) missing a “deadline to submit redacted audio tapes”; (c) “failing
               to timely file a motion to suppress the photo line ups”; (d) failing “to
               adequately meet, communicate, or prepare with [Petitioner] and
               fail[ing] to provide and/or review the discovery with him”; and
               (e) failing to prepare “for the testimony of Helen Fisher.” Id. at 12.

    Claim 8:   Ineffective assistance of trial counsel in the following respects:
               (a) failing “to oppose the proposed impeachment of witnesses by gang
               membership”; (b) failing to call witnesses; (c) “failing to object to
               testimony of Jeremy Steinmetz and … failing to impeach him”; (d)
               failing “to object to the prosecutions [sic] use of the term ‘prison’”;
               (e) failing use fingerprint evidence that was “exculpatory[] [and] not
               incriminating”; (f) failing to object to prosecutorial misconduct; (g)



MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 4 of 28




                     failing to impeach Frankie Hughes on the basis of bias; and (h) failing
                     to impeach, “refresh,” or “follow up” with detectives. Id. at 13.

       Claim 9:      Violation of Brady v. Maryland, 373 U.S. 83 (1963), based on the
                     state’s “failure to timely disclose a fingerprint report. Id. at 14.

       Claim 10:     Prosecutorial misconduct during closing argument in the following
                     respects: (a) taking “advantage … of [the prosecutor’s] own non-
                     disclosure of the fingerprint evidence”; (b) making “disparaging
                     comments about defense counsel and the defense”; (c) making
                     “unsupported comments about the victim … being afraid of
                     [Petitioner]”; (d) arguing “that Jeremy Steinmetz was afraid of
                     [Petitioner]”; (e) “mischaracteriz[ing] significant evidence”; and
                     (f) using inflammatory language. Id. at 15.

       Claim 11:     Claim 11(a) asserts ineffective assistance of sentencing counsel.
                     Claim 11(b) asserts ineffective assistance of direct appeal counsel for
                     “failing to raise the Bruton issue, Abel issue, and Brady issue, and all
                     instances of prosecutorial misconduct.” Id. at 16.

       Claim 12:     Cumulative error based on the errors identified in Claims 6 through
                     11. Id. at 17. The Court agrees with Respondent that Claim 12 should
                     be construed as cumulative error based on the claims Petitioner raised
                     on appeal from the dismissal of his post-conviction petition.

See Dkt. 11 at 2–4; see also Dkt. 20-1 at 6 n.3.

       The Court previously reviewed the Petition and allowed Petitioner to proceed on his

claims to the extent those claims “(1) are cognizable in a federal habeas corpus action, (2)

were timely filed in this Court, and (3) were either properly exhausted in state court or

subject to a legal excuse for any failure to exhaust in a proper manner.” Dkt. 11 at 4.

       Respondent now argues that Claims 1, 2, 10, and 12, as well as portions of Claims

4, 7, 8, and 11, must be dismissed because they are procedurally defaulted without legal

excuse. For the reasons that follow, the Court agrees.




MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 5 of 28




                                       DISCUSSION

1.     Standard of Law Governing Summary Dismissal

       The Rules Governing § 2254 Cases (“Habeas Rules”) authorize the Court to

summarily dismiss a petition for writ of habeas corpus when “it plainly appears from the

face of the petition and any attached exhibits,” as well as those records subject to judicial

notice, “that the petitioner is not entitled to relief in the district court.” Habeas Rule 4.

Where appropriate, a respondent may file a motion for summary dismissal, rather than an

answer. White v. Lewis, 874 F.2d 599, 602 (9th Cir. 1989).

2.     Procedural Default Standards of Law

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court. Id.

at 847. “Fair presentation” requires a petitioner to describe both the operative facts and the

legal theories upon which the federal claim is based. Gray v. Netherland, 518 U.S. 152,

162–63 (1996).

       The mere similarity between a federal claim and a state law claim, without more,




MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 6 of 28




does not satisfy the requirement of fair presentation. See Duncan v. Henry, 513 U.S. 364,

365-66 (1995) (per curiam). General references in state court to “broad constitutional

principles, such as due process, equal protection, [or] the right to a fair trial,” are likewise

insufficient. See Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999). For proper

exhaustion, a petitioner must bring his federal claim before the state court by “explicitly”

citing the federal legal basis for his claim. Lyons v. Crawford, 232 F.3d 666, 669 (9th Cir.

2000), as amended, 247 F.3d 904 (9th Cir. 2001).

       When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and the state court would now refuse to consider it because of the state’s

procedural rules, the claim is said to be procedurally defaulted. Gray, 518 U.S. at 161-62.

Procedurally defaulted claims include the following: (1) when a petitioner has completely

failed to raise a claim before the Idaho courts; (2) when a petitioner has raised a claim, but

has failed to fully and fairly present it as a federal claim to the Idaho courts; and (3) when

the Idaho courts have rejected a claim on an adequate and independent state procedural

ground. Id.; Baldwin v. Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson, 501 U.S.

722, 750 (1991).

       “To qualify as an adequate procedural ground, a state rule must be firmly established

and regularly followed.” Walker v. Martin, 562 U.S. 307, 316 (2011) (internal quotation

marks omitted). That is, the state procedural bar must be one that is “‘clear, consistently

applied, and well-established at the time of the petitioner’s purported default.’” Martinez

v. Klauser, 266 F.3d 1091, 1093-94 (9th Cir. 2001) (quoting Wells v. Maass, 28 F.3d 1005,

1010 (9th Cir. 1994)). A state procedural bar can be considered adequate even if it is a


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 7 of 28




discretionary rule, and even though “the appropriate exercise of discretion may permit

consideration of a federal claim in some cases but not others.” Beard v. Kindler, 558 U.S.

53, 61 (2009). A state rule’s “use of an imprecise standard … is no justification for

depriving a rule’s language of any meaning.” Walker, 562 U.S. at 318 (internal quotation

marks and alteration omitted).

       A state procedural bar is “independent” of federal law if it does not rest on, and if it

is not interwoven with, federal grounds. Bennett v. Mueller, 322 F.3d 573, 581 (9th Cir.

2003). A rule will not be deemed independent of federal law “if the state has made

application of the procedural bar depend on an antecedent ruling on federal law such as the

determination of whether federal constitutional error has been committed.” Id. (internal

quotation marks and alteration omitted); see also Ake v. Oklahoma, 470 U.S. 68, 75 (1985)

(stating that “when resolution of the state procedural law question depends on a federal

constitutional ruling, the state-law prong of the court’s holding is not independent of

federal law, and our jurisdiction is not precluded,” and holding that a state waiver rule was

not independent because, “[b]efore applying the waiver doctrine to a constitutional

question, the state court must rule, either explicitly or implicitly, on the merits of the

constitutional question”).

       Once the state sufficiently pleads the existence of an adequate and independent state

procedural bar, the burden shifts to the petitioner to establish that the rule is not adequate

or is dependent on federal law. “The petitioner may satisfy this burden by asserting specific

factual allegations that demonstrate the inadequacy of the state procedure, including

citation to authority demonstrating inconsistent application of the rule.” Bennett, 322 F.3d


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 8 of 28




at 586. The ultimate burden to show that the procedural rule is adequate and independent,

however, remains with the state.

3.     Claims 1, 2, 4(b), 7(a), 7(b), 7(e), 8(b), 10, 11(a), and 12 Are Procedurally
       Defaulted

                i.   Claims 1 and 2 Were Raised in State Court Only as State Law Claims

       On direct appeal, Petitioner argued that the trial court improperly denied Petitioner’s

motion for a mistrial after one of the state’s witnesses referenced Petitioner’s gang

affiliation. Petitioner cited Idaho state court cases and Idaho Rules of Evidence 401 and

403. State’s Lodging B-1 at 10–15. This claim is similar to Claim 1 as asserted in the

Petition.

       On direct appeal, Petitioner also challenged the trial court’s ruling that, if the

defense called Chris Smith as a witness, the state could impeach Smith with information

that he and Petitioner were both gang members. Petitioner relied on Idaho Rules of

Evidence 608(b) and 403, as well as on United States v. Abel, 465 U.S. 45, 49 (1984), in

which the Supreme Court held that evidence of gang affiliation may be introduced as

impeachment under the Federal Rules of Evidence if the evidence is “sufficiently probative

of [a witness’s] possible bias.” Id. at 16–20. This claim is similar to Claim 2 as asserted in

the Petition.

       However, Petitioner did not argue to the Idaho appellate courts that Claims 1 and 2

violated his federal constitutional rights. Instead, Petitioner’s only arguments in support of

these claims were based on state law, particularly the Idaho Rules of Evidence.

       It is true that Petitioner’s state law arguments also relied on United States v. Abel, a



MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 9 of 28




United States Supreme Court case. But that reliance does not constitute fair presentation of

Claims 1 and 2 as federal constitutional claims. The Abel Court was analyzing the issue of

gang affiliation pursuant to the Federal Rules of Evidence—which do not apply in Idaho

state court and cannot be the basis of a claim under 28 U.S.C. § 2254. See Abel, 465 U.S.

at 49. Therefore, even though the Idaho Court of Appeals applied the Abel framework, it

did so because the court adopted that framework as the means to determine whether the

evidence of gang affiliation was admissible under Idaho state law—specifically, the Idaho

Rules of Evidence. As Respondent accurately puts it,

              [W]hile the Abel holding does not directly bind state courts’
              interpretation and application of their own evidentiary rules, its
              rationale and standards have been cited and utilized by state
              courts, including in Idaho. (State’s lodging B-5, pp.7-8); see
              also State v. Medina, 909 P.2d 637, 642 (Idaho App. 1996).
              However, state courts which apply the rationale and standards
              set forth in Abel are still ultimately applying only their
              respective states’ evidentiary rules, as the Idaho Court of
              Appeals did in this case.

Dkt. 20-1 at 14; see also Meister v. Ramirez, No. 1:19-CV-00173-CWD, 2020 WL

1932598, at *4 (D. Idaho Apr. 21, 2020) (unpublished) (“The [state appellate] brief’s

citation to United States Supreme Court precedent did not constitute the assertion of a

federal claim—it was simply an acknowledgement that the Idaho courts have adopted the

federal harmless error standard as applicable to state-law claims of ‘objected-to error.’”).

       Therefore, because Petitioner raised Claims 1 and 2 in state court only as state law

claims, those claims are procedurally defaulted.




MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 10 of 28




            ii.       Claims 4(b) and 8(b) Were Not Presented to the Idaho Supreme Court

                      a)     Claim 4(b)

       On direct appeal, Petitioner raised several claims of prosecutorial misconduct. In

his initial appellate brief, Petitioner included argument as to Claim 4(b), contending that

the prosecutor misstated the reasonable doubt standard in closing argument. State’s

Lodging B-2 at 30–36.

       However, after the Idaho Court of Appeals affirmed the conviction, Petitioner did

not again raise Claim 4(b) in his brief in support of his petition for review. State’s Lodging

at B-7. Petitioner did argue several other prosecutorial misconduct claims to the Idaho

Supreme Court, but not Claim 4(b). Id. at 38–42.

       A petition for review in the Idaho Supreme Court is a required step in the exhaustion

process in Idaho. See O’Sullivan, 526 U.S. at 847. Claim 4(b) was not presented in

Petitioner’s brief in support of review and, therefore, is unexhausted. Because it is now too

late to raise it, Claim 4(b) is also procedurally defaulted.

       Petitioner argues that he did, in fact, present Claim 4(b) in his brief in support of

review. The opening sentence of that brief states, “Vance Thumm asks the Idaho Supreme

Court to review the opinion of the Idaho Court of Appeals.” State’s Lodging B-7 at 1.

Petitioner contends that this sentence sufficed as “a request for review of all claims and

opinions[,] a review in its entirety.” Dkt. 26 at 7.

       Petitioner is mistaken. Fair presentation requires that, “for purposes of exhausting

state remedies, a claim for relief in habeas corpus must include reference to a specific

federal constitutional guarantee, as well as a statement of the facts that entitle the petitioner


MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 11 of 28




to relief” on that claim. Gray, 518 U.S. at 162–63. The sentence in Petitioner’s brief seeking

review of the court of appeals’ opinion did not constitute fair presentation of Claim 4(b)

because it included neither a factual description nor a legal reference.

       Petitioner’s request that the Idaho Supreme Court review the decision of the Idaho

Court of Appeals was insufficient to fairly present Claim 4(b) to the Idaho Supreme Court.

See Ruiz v. Blades, No. 1:17-CV-00273-REB, 2018 WL 4682304, at *4 n.3 (D. Idaho Sept.

28, 2018) (unpublished) (“The footnote in Petitioner’s petition for review, stating that if

the Idaho Supreme Court were to grant review, then it should also consider the mistrial

claim, did not suffice to fairly present that claim because Petitioner did not—in fact—

present any actual argument on that claim to the Idaho Supreme Court.”). Therefore, Claim

4(b) is procedurally defaulted.

                     b)     Claim 8(b)

       In Claim 8(b), Petitioner asserts that trial counsel rendered ineffective assistance by

failing to call witnesses. Petitioner included this claim in his post-conviction petition. On

appeal from the dismissal of that petition, Petitioner referenced Claim 8(b) when he quoted

from the state district court’s description of that claim: “failing to call as witnesses Ariel

Carpenter, Chris Smith, Heather Barr, Petitioner, and Dr. Wasielewski.” State’s Lodging

D-1 at 27 (quoting State’s Lodging C-1 at 376).

       However, Petitioner’s postconviction appellate brief did not actually present any

argument in support of Claim 8(b), and the state’s response brief argued that the claim had

been waived as a result. See generally id.; State’s Lodging D-2 at 35–36. The Idaho

Supreme Court addressed each of the ineffective assistance of counsel claims that


MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 12 of 28




Petitioner had supported with argument in his brief. See Thumm, 447 P.3d at 860–69.

However, the state supreme court did not address Claim 8(b).

       This Court presumes that the Idaho Supreme Court declined to consider the claim

because Petitioner’s mere description of the state district court’s ruling did not constitute

argument on, and thus did not actually raise, that claim under the Idaho Appellate Rules.

See Idaho App. R. 35(a)(6) (“The argument [in the appellant’s brief] shall contain the

contentions of the appellant with respect to the issues presented on appeal, the reasons

therefor, with citations to the authorities, statutes and parts of the transcript and record

relied upon.”); Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (state may rebut

presumption that unexplained affirmance relied on same grounds as lower court decision

“by showing that the unexplained affirmance relied or most likely did rely on different

grounds than the lower state court’s decision, such as alternative grounds for affirmance

that were briefed or argued to the state supreme court or obvious in the record it reviewed)

(emphasis added); Harrington v. Richter, 562 U.S. 86, 99 (2011) (“When a federal claim

has been presented to a state court and the state court has denied relief, it may be presumed

that the state court adjudicated the claim on the merits in the absence of any indication or

state-law procedural principles to the contrary.”) (emphasis added).

       Petitioner has not rebutted the presumption that the Idaho Supreme Court declined

to address Claim 8(b) because it was procedurally barred. He contends that he raised Claim

8(b), when he petitioned the Idaho Supreme Court for rehearing, by stating, “Appellant

seeks rehearing of the entire decision issued in this matter.” State’s Lodging D-7 at 1 (brief

in support of petition for rehearing). However, this statement did not constitute fair


MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 13 of 28




presentation of Claim 8(b) because that claim was not presented in Petitioner’s initial

appellate brief. Therefore, it necessarily could not be raised in the petition for rehearing.

See Johnson v. Bekins Moving & Storage Co., 389 P.2d 109, 117 (Idaho 1963) (“[A]

contention cannot be considered when raised for the first time in a petition for rehearing.”).

       Because Petitioner did not present Claim 8(b) to the Idaho Supreme Court, and

because he can no longer do so, Claim 8(b) is procedurally defaulted.

           iii.      The Idaho Supreme Court Rejected Claims 7(a), 7(b), 7(e), 10, 11(a),
                     and 12 on Adequate and Independent State Law Grounds

                     a)      Claims 7(a), 7(b), and 7(e)

       In Claims 7(a), (b), and (e), Petitioner asserts that trial counsel rendered ineffective

assistance by failing to timely disclose witnesses, by missing a deadline to submit redacted

audiotapes, and by failing to adequately prepare for the testimony of Helen Fisher. These

claims were raised in Petitioner’s post-conviction petition, and the state district court

rejected them. State’s Lodging C-1 at 376–75.

       However, on appeal from the dismissal of his post-conviction petition, Petitioner

included references to Claims 7(a), (b), and (e) only in the description of the claim as set

forth in the state district court’s order. State’s Lodging D-1 at 37–38. In the body of his

opening appellate brief on Claim 7, Petitioner argued the merits only as to Claims 7(c) and

7(d)—failing to move to suppress photo lineups and failing to provide and review

discovery. Id. at 38–39.

       The Idaho Supreme Court declined to consider the merits of Claims 7(a), (b), and

(e) because Petitioner had not supported these claims with cogent argument or authority:



MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 14 of 28




              In his Appellant’s Brief, [Petitioner] raised only the issues of
              failure to provide discovery and failure to timely move to
              suppress lineups [which correspond to Claims 7(d) and 7(c)],
              so only these issues will be considered here. See Bach v.
              Bagley, 148 Idaho 784, 790, 229 P.3d 1146, 1148 (2010) (“[I]f
              the issue is only mentioned in passing and not supported by
              any cogent argument or authority, it cannot be considered by
              this Court.”).

Thumm, 447 P.3d at 864. In doing so, the Idaho Supreme Court applied a state procedural

rule. See Bach, 229 P.3d at 1148; State v. Zichko, 923 P.2d 966, 970 (Idaho 1996).

       Nearly 20 years ago, the Ninth Circuit held that this procedural rule—that Idaho

appellate courts will not consider claims that are not supported with argument and authority

in appellate briefing—is adequate and independent. Zichko v. Idaho, 247 F.3d 1015, 1021

(9th Cir. 2001). Therefore, Claims 7(a), (b), and (e) are procedurally defaulted.

                     b)     Claim 10

       In Claim 10, Petitioner asserts various instances of prosecutorial misconduct.

Petitioner raised Claim 10’s assertions in the state courts not on direct appeal, but instead

in post-conviction proceedings.

       The Idaho Supreme Court, on appeal from the denial of Petitioner’s post-conviction

petition, refused to consider any of the prosecutorial misconduct sub-claims in Claim 10

because the claims could have—and should have—been raised on direct appeal. Thumm,

447 P.3d at 426 (“[Petitioner] has made no showing that the first five instances of

misconduct were unknown and could not have reasonably been known during the direct

appeal, so these claims of prosecutorial misconduct are waived for purposes of the post-

conviction petition.… However improper the statement [challenged in the sixth sub-claim



MEMORANDUM DECISION AND ORDER - 14
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 15 of 28




of prosecutorial misconduct in Claim 10] may have been, [Petitioner] could have raised

this issue on direct appeal ….”). This procedural bar is found in Idaho Code § 19-4901(b),

which provides as follows:

              Any issue which could have been raised on direct appeal, but
              was not, is forfeited and may not be considered in post-
              conviction proceedings, unless … the asserted basis for relief
              raises a substantial doubt about the reliability of the finding of
              guilt and could not, in the exercise of due diligence, have been
              presented earlier.

       Petitioner has failed to meet his burden of showing that Idaho Code § 19-4901(b)

was not “clear, consistently applied, and well-established” at the time of Petitioner’s

default. Martinez v. Klauser, 266 F.3d at 1093 (internal quotation marks omitted). Nor has

Petitioner established that this state procedural rule is dependent on federal law. Finally,

this Court has already determined that § 19-4901(b) is adequate and independent. Sheahan

v. Valdez, No. 1:09-cv-00191, 2010 WL 3893934, at *3 (D. Idaho Sept. 27, 2010)

(unpublished). Therefore, Claim 10 is procedurally defaulted.

       Petitioner appears to contend that that the state supreme court improperly applied

§ 19-4901(b) with respect to Claim 10(a). Petitioner argues that this claim could not have

been raised on direct appeal because the document on which the claim is based was not in

the trial record. Dkt. 26 at 14. However, the Idaho Supreme Court rejected this same

argument, holding that Petitioner could indeed have raised Claim 10(a) on direct appeal by

challenging “the very exclusion of the document.” Thumm, 447 P.3d at 873–74.

       Federal courts lack the authority to second-guess a state court’s application of its

own procedural bar in a particular case. See Estelle v. McGuire, 502 U.S. 62, 67–68



MEMORANDUM DECISION AND ORDER - 15
         Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 16 of 28




(1991) (“Today, we reemphasize that it is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions.”); Poland v. Stewart, 169

F.3d 573, 584 (9th Cir. 1999) (“Federal habeas courts lack jurisdiction … to review state

court applications of state procedural rules.”); Johnson v. Foster, 786 F.3d 501, 508 (7th

Cir. 2015) (“[A] federal habeas court is not the proper body to adjudicate whether a state

court correctly interpreted its own procedural rules, even if they are the basis for a

procedural default.”). As a result, this Court cannot review the Idaho Supreme Court’s

conclusion, as a matter of state law, that Claim 10(a) could have been raised on direct

appeal and was thus barred by § 19-4901(b).

                       c)     Claims 11(a) and 12

         In Claim 11(a), Petitioner asserts that trial counsel rendered ineffective assistance

during sentencing. In his post-conviction appellate brief, Petitioner referenced this claim

when describing the state district court’s ruling. State’s Lodging D-1 at 39. However, the

brief did not argue the merits of Claim 11(a). Instead, Petitioner argued only Claim 11(b),

which alleges ineffective assistance of direct appeal counsel for “failing to raise the Bruton

issue, Abel issue, and Brady issue, and all instances of prosecutorial misconduct.” Dkt. 1

at 16.

         The Idaho Supreme Court expressly declined to address Claim 11(a): “[Petitioner]

makes no argument about sentencing counsel’s specific deficiencies, other than a passing

statement in a heading in his brief. Thus, we will not address this claim.” Thumm, 447 P.3d

at 869. Once again, the rule that Idaho courts will not consider issues unsupported by

argument is an adequate and independent state procedural rule. See Bach, 229 P.3d at 1148;


MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 17 of 28




Zichko, 247 F.3d at 1021. As a result, Claim 11(a) is procedurally defaulted.

       Claim 12 is procedurally defaulted based on the same adequate and independent

state procedural bar as Claim 11(a). Claim 12 asserts cumulative error based on the errors

identified in Claims 5 through 11. Petitioner referenced this cumulative error claim on

appeal from the dismissal of his post-conviction petition, but the Idaho Supreme Court held

that the claim had been forfeited because it was not supported by specific argument:

                      [Petitioner] appears to argue, by citing the cumulative
              error standard, that the accumulation of errors during trial, in
              the aggregate, were enough to have warranted a new trial. The
              intent may have been to argue that even if this Court were to
              determine that the errors listed above are not fundamental
              and/or are harmless, they are still errors and must be considered
              under the doctrine of cumulative error. (“[Petitioner] raises
              many errors with the first two being the most significant and
              the rest having a more cumulative effect.”). Except for the brief
              reference to the doctrine in the “standard of review” section
              of his brief, [Petitioner] failed to provide any specific
              argument about how the errors, when viewed altogether,
              produced a prejudicial effect, entitling him to relief. Thus, this
              argument can be summarily rejected.

Thumm, 447 P.3d at 874 (emphasis added).

       Though the state supreme court went on to reject Claim 12 on the merits, see id.,

this does not erase the procedural default. See Apelt v. Ryan, 878 F.3d 800, 825 (9th Cir.

2017) (“[W]here a state court expressly invokes a procedural bar, the claim is defaulted,

even though the state court goes on to discuss the merits of the claim.”). Therefore, for the

same reason as Claim 11(a), Claim 12 is also procedurally defaulted.

4.     Petitioner Has Not Established a Legal Excuse for the Default of His Claims

       For the reasons discussed above, the Court concludes that Claims 1, 2, 4(b), 7(a),



MEMORANDUM DECISION AND ORDER - 17
         Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 18 of 28




7(b), 7(e), 8(b), 10, 11(a), and 12 are procedurally defaulted. However, that conclusion

does not end the inquiry. If a petitioner’s claim is procedurally defaulted, a federal district

court can still consider the merits of the claim only if the petitioner meets one of two

exceptions: (1) a showing of adequate legal cause for the default and prejudice arising from

the default, or (2) a showing of actual innocence.1 Murray v. Carrier, 477 U.S. 478, 488

(1986); Schlup v. Delo, 513 U.S. 298, 329 (1995).

        Petitioner argues that Claim 10 satisfies the cause and prejudice exception. See Dkt.

26 at 14–15. Petitioner also asserts that all of his defaulted claims may be heard under the

actual innocence exception. The Court disagrees.

        A.      Petitioner Has Not Shown Cause and Prejudice to Excuse the Default of
                Claim 10

        Claim 10 and its sub-claims—all of which allege prosecutorial misconduct during

closing argument—were defaulted because they were not raised on direct appeal. Petitioner

now claims that direct appeal counsel rendered ineffective assistance in failing to raise the

Claim 10 sub-claims as instances of prosecutorial misconduct.

        To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his actual


1
  Neither an assertion of cause and prejudice nor an assertion of actual innocence is an independent
constitutional claim. Rather, these are federal procedural arguments that, if sufficiently established by a
petitioner, allow a federal court to consider the merits of an otherwise procedurally defaulted constitutional
claim.


MEMORANDUM DECISION AND ORDER - 18
          Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 19 of 28




and substantial disadvantage, infecting his entire [proceeding] with errors of constitutional

dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Ineffective assistance of counsel (“IAC”) may constitute cause for a default. For

example, the failure on appeal to raise a meritorious claim of trial error, or the failure at

trial to preserve a claim for appeal, can result in default of that claim. See Edwards v.

Carpenter, 529 U.S. 446, 452 (2000) (“[I]n certain circumstances counsel’s ineffectiveness

in failing properly to preserve the claim for review in state court will suffice.”). For IAC

to serve as cause to excuse a default, that IAC claim must itself have been separately

presented to the state appellate courts. Id.

       To establish that counsel was constitutionally ineffective, a petitioner must make

two showings. First, he must show that counsel’s performance was deficient—that the

attorney’s representation fell below an objective standard of reasonableness. Strickland v.

Washington, 466 U.S. 668, 687–88 (1984). As for direct appeal counsel, effective legal

assistance does not mean that appellate counsel must appeal every question of law or every

nonfrivolous issue requested by a criminal defendant, and “[n]othing in the Constitution”

requires “judges to second-guess reasonable professional judgments and impose on

appointed counsel a duty to raise every ‘colorable’ claim suggested by a client.” Jones v.

Barnes, 463 U.S. 745, 754 (1983). A petitioner can show deficient performance of

appellate counsel only when counsel failed to raise a nonfrivolous issue that “was clearly

stronger than [the] issues that counsel did present.” Smith v. Robbins, 528 U.S. 259, 288

(2000).




MEMORANDUM DECISION AND ORDER - 19
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 20 of 28




       Second, a petitioner asserting cause and prejudice based on IAC “must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.” Strickland, 466 U.S. at 694. That is, the

petitioner must show prejudice as a result of counsel’s performance.

       Here, Petitioner presented to the state courts a claim of ineffective assistance of

direct appeal counsel for failing to argue the sub-claims in Claim 10. State’s Lodging D-1.

However, Petitioner has not established that direct appeal counsel performed deficiently in

declining to raise those claims.

       Here, Petitioner presented to the state courts a claim of ineffective assistance of

direct appeal counsel for failing to argue the sub-claims in Claim 10. State’s Lodging D-1.

The Idaho Supreme Court found that Petitioner’s appellate counsel made a strategic

decision not to assert any of the Claim 10 sub-claims; that is, Petitioner’s counsel made the

tactical choice “to winnow what … appeared to be weaker issues.” Thumm, 447 P.3d at

870. This is a factual finding to which this Court must defer unless Petitioner rebuts it by

clear and convincing evidence. See 28 U.S.C. § 2254(e)(1). The Idaho Supreme Court went

on to conclude that counsel did not perform deficiently.

       Petitioner has not shown by clear and convincing evidence that appellate counsel’s

decision to omit Claim 10 was not tactical, nor has he shown that this tactical decision was

objectively unreasonable. On direct appeal, counsel asserted several prosecutorial

misconduct claims to the Idaho Court of Appeals, including the relatively strong claims

that the prosecutor improperly used Petitioner’s silence as evidence of guilt and appealed

to the passions and prejudices of the jury. See State’s Lodging B-2; Thumm, 447 P.3d at


MEMORANDUM DECISION AND ORDER - 20
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 21 of 28




870 (“As to the prosecutorial misconduct issues, Appellate counsel raised three issues in

that regard: (1) improperly appealing to the jury’s passions and prejudices; (2) misstating

the reasonable doubt standard; and (3) using Thumm’s pre-Miranda silence to imply

Thumm’s guilt.”). Direct appeal counsel’s decision not to raise the additional prosecutorial

misconduct claims set forth in Claim 10 cannot be said to be deficient performance. In fact,

“[e]xperienced advocates since time beyond memory have emphasized the importance of

winnowing out weaker arguments on appeal and focusing on one central issue if possible,

or at most on a few key issues.” Jones, 463 U.S. at 751–52. Petitioner has not shown that

the sub-claims in Claim 10 were “clearly stronger” than the claims his appellate counsel

chose to present. Smith, 528 U.S. at 288.

       Because Petitioner has not shown that counsel performed deficiently in failing to

raise Claim 10 on direct appeal, he cannot establish cause and prejudice to excuse the

default of that claim.

       B.     Petitioner Has Not Shown Actual Innocence to Excuse the Default

       If a petitioner cannot show cause and prejudice for his procedural default, he still

can bring the claim in a federal habeas petition if he demonstrates that failure to consider

the claim will result in a “fundamental miscarriage of justice.” Murray v. Carrier, 477 U.S.

at 496. This standard requires proof that a constitutional violation has probably resulted in

the conviction of someone who is actually innocent. Id. Actual innocence in this context

“means factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S.

614, 623 (1998).




MEMORANDUM DECISION AND ORDER - 21
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 22 of 28




       In asserting actual innocence, a petitioner must “support his allegations of

constitutional error with new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). A procedurally defaulted

claim may be heard under the actual innocence exception only if, “in light of all of the

evidence, ‘it is more likely than not that no reasonable juror would have found [the

petitioner] guilty beyond a reasonable doubt.’” United States v. Avery, 719 F.3d 1080, 1083

(9th Cir. 2013) (quoting Schlup, 513 U.S. at 327). Stated another way, the petitioner must

show that, but for the constitutional error, every reasonable juror would vote to acquit.

       This is a particularly exacting standard, one that will be satisfied “only in the

extraordinary case.” House v. Bell, 547 U.S. 518, 538 (2006) (internal quotation marks

omitted). Indeed, cases where the Schlup standard has been satisfied have “typically

involved dramatic new evidence of innocence.” Larsen v. Soto, 742 F.3d 1083, 1096 (9th

Cir. 2013).

       A court determining whether a petitioner has established actual innocence must

consider “all the evidence, old and new, incriminating and exculpatory, admissible at trial

or not.” Lee v. Lampert, 653 F.3d 929, 938 (9th Cir. 2011) (en banc) (internal quotation

marks omitted). An actual innocence analysis “requires a holistic judgment about all the

evidence and its likely effect on reasonable jurors applying the reasonable-doubt standard”;

in other words, the federal court must “make a probabilistic determination about what

reasonable, properly instructed jurors would do.” House, 547 U.S. at 538–39 (2006)

(internal quotation marks omitted).


MEMORANDUM DECISION AND ORDER - 22
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 23 of 28




       In evaluating an actual innocence gateway claim, a court has the discretion to assess

the reliability and probative force of the petitioner’s proffer, including making some

credibility determinations, if necessary. Schlup, 513 U.S. at 331–332. Although “habeas

petitioners who assert convincing actual-innocence claims [need not] prove diligence to

cross a federal court’s threshold,” a court “‘may consider how the timing of the submission

and the likely credibility of a petitioner’s affiants bear on the probable reliability of

evidence of actual innocence.’” McQuiggin v. Perkins, 569 U.S. 383, 399 (2013) (quoting

Schlup, 513 U.S. at 332) (alterations omitted).

       Petitioner relies on the following in asserting that he is actually innocent: (1) a

supposedly exculpatory fingerprint report that was disclosed to the defense but not

presented at trial; (2) the trial and sentencing testimony of the victim; (3) Chris Smith’s

guilty plea and admissions that Smith assaulted Ohls, and (4) the testimony of Mike

Nugent, Heather Barr, and Dr. Wasielewski, who could have been called as defense

witnesses at trial.

             i.       Fingerprint Report

       A week before trial, the prosecution disclosed to the defense a fingerprint report.

The report established several things. First, Petitioner’s fingerprints were found on a

“broken Jose Quervo [sic] Tequila bottle w/ingredient label” found at the crime scene.

Second, Petitioner was excluded as the source of fingerprints found on (a) “an empty

Budweiser bottle without cap and sticky substance,” (b) pieces from a broken Jose Cuervo

tequila bottle, and (c) an unopened bottle of Olde English 800 Malt Liquor “w/reddish

substance.” And third, fingerprints on other pieces of evidence from the crime scene were


MEMORANDUM DECISION AND ORDER - 23
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 24 of 28




insufficient to identify. See State’s Lodging C-1 at 202–03 (internal quotation marks

omitted).

       The defense objected to the admission of the report as untimely. The prosecution

acknowledged that the disclosure was untimely and assured the court and defense counsel

that it would not attempt to introduce the report at trial. The district court agreed and

excluded the fingerprint report. Id. at 750–51.

       Petitioner asserts that the fingerprint report is exculpatory, and thus supports his

claim of actual innocence, because he was excluded as the source of the fingerprints found

on bottles used as weapons in the assault. However, Petitioner was not charged with using

any object to strike the victim. Instead, Petitioner was charged with using “force and/or

violence” against the victim—or aiding and abetting others to do so—“by kicking and/or

stomping and/or punching and/or stabbing” Devin Ohls. State’s Lodging A-2 at 30–31; see

also id. at 148 (Jury Instruction No. 1, describing the charged conduct as using force or

violence against Ohls (or aiding and abetting others to do so) “by kicking and/or stomping

and/or punching and/or stabbing” Ohls). Therefore, that Petitioner’s fingerprints were not

found on an empty beer bottle, broken pieces of a tequila bottle, or an unopened bottle of

malt liquor does not itself constitute new, reliable evidence that Petitioner (1) did not hit

or kick or punch the victim, or (2) did not aid and abet another in attacking Ohls.

            ii.      Ohls’s Testimony at Trial and Sentencing

       The victim, Devin Ohls, testified at trial that he did not recognize Petitioner, that he

did not remember seeing Petitioner in the motel room the night of the assault, and that if

Petitioner had been there, Ohls would have seen him. State’s Lodging A-10 at 515–16.


MEMORANDUM DECISION AND ORDER - 24
       Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 25 of 28




Ohls testified similarly at the sentencing hearing, stating that he recognized Petitioner only

from the trial, that Petitioner was not involved in the assault, and that Petitioner was

innocent. State’s Lodging A-11 at 1292–93.

       This evidence is not newly presented. Ohls testified at trial that Petitioner was not

involved in the assault, but the jury did not believe him. As Respondent correctly points

out, a surveillance video showed Petitioner at the motel the night of the assault, Petitioner’s

fingerprints were found on at least some evidence from the motel room, and other witnesses

testified that Petitioner was present and participated in the assault. See State’s Lodging C-

1 at 202–03; A-10 at 346–48; A-11 at 712–14, 724, 853–55, 868. Thus, the jury had good

reason to doubt Ohls’s testimony about Petitioner, and that testimony is of little help to

Petitioner in attempting to excuse procedural default.

           iii.      Chris Smith’s Admissions of Guilt and Guilty Plea

       Before Petitioner’s trial, Chris Smith, another of Ohls’s assailants, pleaded guilty to

stabbing Ohls. State’s Lodging B-5 at 6. At trial, Detective Holland testified that Smith had

admitted to punching and stabbing Ohls and that Smith stated he believed Petitioner “was

being implicated [only] because he purchased the hotel room.” State’s Lodging A-11 at

989–90. Like Ohls’s testimony that Petitioner was innocent, Smith’s admissions are not

new evidence of innocence, because the jury learned of that evidence through the

detective’s testimony. Further, Smith’s admissions are not exculpatory as against Petitioner

because the entire theory of the case was that there were multiple assailants who attacked

Ohls in that motel room. Therefore, the fact that Smith pleaded guilty to stabbing Ohls and

admitted that he participated in the attack does not tend to show that Petitioner is innocent.


MEMORANDUM DECISION AND ORDER - 25
         Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 26 of 28




             iv.      Statements Made by Non-Testifying Witnesses

        Petitioner contends that Mike Nugent, Heather Barr, and Dr. Wasielewski could

have provided evidence in support his claim of factual innocence. None of these individuals

testified at trial.

        According to Petitioner, Mike Nugent could have testified that he had been in jail

with Frankie Hughes, one of Ohls’s assailants, when Hughes told Nugent that Petitioner

did not commit the crime. Petitioner also claims Hughes told Nugent that detectives had

offered Hughes “a deal to go free if he blamed petitioner.” Dkt. 26 at 11–12.

        Petitioner claims Heather Barr could have testified that she picked Petitioner up the

night of the assault and that Petitioner did not have any blood on him at that time. Id. at 12.

        Finally, Petitioner states that Dr. Wasielewski could have offered “exculpatory

medical evidence that proved petitioner’s innocence.” Id. In his state post-conviction

petition, Petitioner asserted that Dr. Wasielewski saw marks on Petitioner’s knuckles two

days before the attack on Ohls, thus providing an alternative reason for Petitioner’s

knuckles to be injured. See State’s Lodging C-1 at 368.

        None of this evidence is very significant. The evidence—potentially offered by a

jailhouse informant, a person who did not see any blood on Petitioner, and a doctor who

saw injuries to Petitioner’s knuckles before the attack—is not the type of “dramatic new

evidence” sufficient to establish actual innocence. Larsen, 742 F.3d at 1096. Barr’s and Dr.

Wasielewski’s potential evidence is not particularly exculpatory—Petitioner could have

assaulted Ohls, or aided and abetted that assault, without getting blood on himself; and, the

fact that Petitioner had bruised knuckles before the attack does not mean Petitioner did not


MEMORANDUM DECISION AND ORDER - 26
        Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 27 of 28




participate in the attack. Finally, even if Petitioner had submitted a declaration by Nugent,

which he has not, evidence offered by an inmate about statements supposedly made by

another inmate is not especially reliable.

             v.       Faced with All the Evidence, a Reasonable Juror Could Still Find
                      Petitioner Guilty Beyond a Reasonable Doubt

       In evaluating whether Petitioner has established actual innocence, the Court must

consider all of the evidence, whether it was presented at trial or not. Having done so, the

Court concludes that Petitioner has not established, by a preponderance of the evidence,

that every reasonable juror hearing that evidence would find him not guilty. Therefore,

Petitioner has not established that he is excused from the procedural default of Claims 1,

2, 4(b), 7(a), 7(b), 7(e), 8(b), 10, 11(a), and 12.

                                       CONCLUSION

       For the foregoing reasons, Claims 1, 2, 4(b), 7(a), 7(b), 7(e), 8(b), 10, 11(a), and 12

are procedurally defaulted, and Petitioner has not shown a legal excuse for the default.

Therefore, Respondent’s Motion for Partial Summary Dismissal will be granted, and those

claims will be dismissed.

                                             ORDER

       IT IS ORDERED:

       1.      Respondent’s Motion for Extension of Time (Dkt. 27) is GRANTED.

       2.      Respondent’s Motion to File Oversize Reply Brief (Dkt. 29) is GRANTED.

       3.      Respondent’s Motion for Partial Summary Dismissal (Dkt. 20) is

               GRANTED, and the following claims are DISMISSED with prejudice:



MEMORANDUM DECISION AND ORDER - 27
     Case 1:19-cv-00389-DCN Document 30 Filed 10/27/20 Page 28 of 28




          Claims 1, 2, 4(b), 7(a), 7(b), 7(e), 8(b), 10, 11(a), and 12.

     4.   Respondent must file an answer to the remaining claims within 90 days of

          the date of this Order. Petitioner must file a reply (formerly called a traverse),

          containing a brief rebutting Respondent’s answer and brief, which must be

          filed and served within 60 days after service of the answer and brief.

          Respondent has the option of filing a sur-reply within 14 days after service

          of the reply. At that point, the case will be deemed ready for a final decision

          on Petitioner’s remaining claims.


                                               DATED: October 27, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 28
